Citation Nr: 1510057	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-33 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder.

2.  Entitlement to service connection for a depressive disorder.  

3.  Entitlement to service connection for glaucoma, low tension.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as "short acidation."  

6.  Entitlement to a compensable evaluation for a shell fragment wound (SFW) of the forehead.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The May 1991 rating decision that denied service connection for depressive disorder is final.  

2.  Evidence received since the May 1991 rating decision is neither cumulative nor redundant, and relates to an unestablished fact necessary to substantiate the claim. 
3.  The Veteran's depressive disorder or any other psychiatric disorder did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

4.  The Veteran does not have a confirmed diagnosis of PTSD.  

5.  The Veteran's GERD did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  

6.  The Veteran does not suffer from any residual scarring of the forehead as a result of his in-service-shell fragment wound.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  The criteria for establishing entitlement to service connection for a depressive disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for establishing entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for establishing entitlement to a compensable evaluation for a shell fragment wound of the forehead have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code, 7800 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in April 2009 and June 2009 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained to the Veteran how VA determines the appropriate effective date and disability rating.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

As for the issue of entitlement to a compensable evaluation for a shell fragment wound of the forehead, the Board is denying this claim.  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in letters dated June 2008 and July 2009.  The June 2008 letter was sent prior to the initial adjudication of the Veteran's claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service medical records and personnel records.  However, the Veteran's service medical and personnel records appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Also, the Veteran received VA medical examinations in March 2009, July 2009, April 2010, April 2011, August 2011, February 2013 and May 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA attempted to obtain the Veteran's Social Security Administration (SSA) records in May 2009, but was notified by SSA that these records were not available.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded a VA examination for his claimed condition of GERD.  However, the record reflects that the Veteran was not prejudiced by this fact and that an examination is not necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.   The duty to assist, however, does not require obtaining a nexus opinion whereas here, the only indication of record of the claimed relationship is the Veteran's conclusory generalized statement that the disability is related to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).
Therefore, the criteria for affording the Veteran a VA examination have not been met.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Psychiatric Disorders, to include Depression and PTSD

The claim of entitlement to service connection for depression is reopened.

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include depression and PTSD.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current psychiatric disorder that manifested during, or as a result of, active military service, or, that is secondary to a service-connected disability.  As such, service connection for a psychiatric disorder, to include a depressive disorder and PTSD, is not warranted.  

At the outset of this discussion, the Board notes that the Veteran's service medical and personnel records (other than the separation examination) appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In the present case, there is no evidence of chronic symptomatology since the Veteran's separation from active duty in 1953.  The Veteran's October 1953 separation examination report is negative for any diagnosis of a psychiatric condition.  Thereafter, according to a May 1987 psychiatric report, the Veteran suffered from a depressive disorder.  A January 1991 VA treatment note also reflects a diagnosis of depressive disorder.  Opinions regarding the etiology of the Veteran's depressive disorder were not provided.  

The Veteran was afforded a VA examination in July 2009.  The Veteran's history reflected treatment for a depressive disorder and vascular dementia.  The examiner concluded that vascular dementia was the only current diagnosis.  This was severe enough to preclude the Veteran from getting a job.  

According to a February 2013 VA PTSD examination, the Veteran did not meet the diagnostic criteria for PTSD.  Rather, he had Axis I diagnoses of dementia and depressive disorder.  His cognitive impairment was noted to overshadow any other psychiatric symptom the Veteran might be exhibiting at the present time.  The Veteran's cognitive impairment did result in total occupational and social impairment.  The examiner was unable to reconcile the different diagnoses the Veteran had been given throughout his psychiatric history since his cognitive decline did not allow him to provide a coherent, reliable history.  The prominent symptoms in both the psychiatric history and the mental examination were compatible with a diagnosis of dementia, not otherwise specified.  No opinion as to etiology was provided.  

The Veteran was afforded an additional VA psychiatric examination in May 2013.  The Veteran's claims file was reviewed.  The examiner concluded that there was no evidence of record that the Veteran's psychiatric conditions were incurred in or caused by military service.  The Veteran's depressive symptoms were documented many years after the Veteran left military service and there is no evidence that they were related to any military action for which he had been granted a combat medal.  However, it was further noted that at the present time, the Veteran suffered from cognitive deficits which precluded him from offering specific, reliable information that could help identify or clarify if the Veteran's mental conditions were related to any of his combat experiences.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disability, to include depression or PTSD.  The record does not reflect that the Veteran has in fact been diagnosed with PTSD.  While he has been diagnosed with depressive disorder during the pendency of this claim, the evidence of record fails to reflect that this is due to military service.  The February 2013 VA examiner noted that the Veteran's dementia presently overshadowed any other mental disability.  The May 2013 VA examiner further explained that while the Veteran was in combat, there was no evidence of record to demonstrate that the Veteran's psychiatric conditions were incurred in or caused by military service.  The Veteran's depressive symptoms were not documented until many years after separation from active duty, and due to the Veteran's cognitive deficits, he was unable to offer any reliable information relating his current depressive disorder to military combat.  The Board notes that service connection may not be established on the basis of speculation. See 38 C.F.R. § 3.102 (2013) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").  There is no medical opinion evidence that shows the requisite degree of medical certainty that the Veteran suffers from mental disability that is etiologically due to his military service.  As such, the preponderance of the evidence of record demonstrates that service connection for a psychiatric disability, to include depression and PTSD, is not warranted.  

In so finding, the Board recognizes that the Veteran believes he is entitled to service connection for depression and PTSD.  However, he has not provided VA with any credible evidence to demonstrate that he has a confirmed diagnosis of PTSD, or, that his depressive disorder manifested during, or as a result of, active military service.  The record contains no credible evidence to reflect that the Veteran has the requisite training or expertise to link his current depressive disorder to military service, and as such, his bare assertion of a causal connection is not competent evidence of etiology.  The probative value of lay medical evidence is a function of the nature of the condition and the overall factual complexity of the case.  Although the basic principle that feelings of depression and anxiety are within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's condition is a depressive disorder or PTSD and related to service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's feelings of depression and anxiety are continuing disease processes related to in-service events as opposed to disease processes related to post-service stimuli is not within the realm of knowledge of a non-expert given the existence of multiple potential causes.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his diagnosis and nexus opinion in this regard is not competent evidence and therefore is not probative of whether his disability is related to an in-service injury or disease.  As such, the Veteran's assertions do not demonstrate that service connection for PTSD or a depressive disorder is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection a psychiatric disorder, to include PTSD and a depressive disorder must be denied.

GERD

The Veteran also contends that he is entitled to service connection for GERD.  However, the evidence of record fails to reflect that the Veteran suffers from a chronic gastrointestinal disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

As previously noted, the Veteran's service treatment records appear to have been destroyed in a fire.  As such, they are unavailable for review.  The October 1953 separation examination report is negative for any relevant complaints or diagnoses.  Post-service treatment records fail to reflect that the Veteran suffered from a gastrointestinal disorder during, or within many years following, military service.  

According to a May 2013 VA treatment note, an evaluation of the Veteran's gastrointestinal system revealed no dysphagia, abdominal pain, nausea, vomiting or diarrhea.  Nonetheless, the Veteran was noted to be suffering from GERD.  No opinion as to the etiology of this condition was provided.  

The preponderance of the evidence demonstrates that service connection for GERD is not warranted.  There is no evidence of this condition until several decades after the Veteran's separation from active duty.  In addition, there is no competent and credible evidence of record suggesting any link between the Veteran's currently diagnosed GERD and his military service or a service-connected disability.  The Board recognizes that the Veteran has asserted that his GERD should be service-connected.  However, as previously noted, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking GERD to military service more than half a century earlier.  The Veteran has not set forth a specific allegation as to why he believes he is entitled to service connection other than to list the condition as a disability he wanted service connected, which is an insufficient basis to establish service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for GERD must be denied.

Increased Evaluation for Scarring of the Forehead

For historical purposes, service connection for a shell fragment wound of the forehead was originally granted in a November 2001 rating decision.  A noncompensable evaluation was assigned under Diagnostic Code 7899-7800, effective as of December 19, 1990.  In February 2008, VA received a claim from the Veteran seeking a higher evaluation for this condition.  This claim was denied in an April 2009 rating decision.  A timely notice of disagreement was received from the Veteran in May 2009, but the noncompensable evaluation was continued in a July 2010 statement of the case.  The Veteran appealed the assigned rating to the Board in August 2010.  

The Veteran underwent a VA examination for shell fragment wounds of the forehead in June 2008.  It was noted that there were no results for diagnostic and clinical testing.  

The Veteran was afforded an additional VA examination of the face in March 2009.  The Veteran reported that during the Korean War, he received a gunshot that hit the metal helmet at the right temporal area and small metal particles were introduced to the right eye and periphery of the maxillary area.  No facial scar was found on this examination, although the Veteran had multiple metal fragments at the right maxillary and periorbital area as per X-ray report.  Examination of the paranasal sinuses revealed no evidence of minimal mucoperiosteal thickening along the maxillary antra.  No fluid levels were shown and the frontal, ethmoid and sphenoid sinuses were clear.  There was evidence of radiopaque metallic fragments overlying the right maxillary sinus.  

The preponderance of the above evidence demonstrates that a compensable evaluation is not warranted for shell fragment wound residuals (scarring) of the forehead.  According to the March 2009 VA examination report, there was no evidence of scarring.  Subsequent VA examination reports and VA treatment records also fail to reflect that the Veteran suffers from any scarring or disfigurement as a result of his in-service shell fragment wound.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

In the present case, there is no evidence of any scarring or disfigurement.  The Veteran has also not asserted any such symptomatology.  He has asserted that his service-connected shell fragment wounds resulted in secondary disabilities such as sinusitis and headaches.  However, these issues are addressed in a separate decision.  
The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As there is no persuasive evidence to suggest that the Veteran suffers from any scarring or disfigurement as a result of his service-connected shell fragment wound of the forehead, a compensable evaluation cannot be established.  

The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  However, the new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  The Veteran's claim was received in February 2008.  Accordingly, the revisions do not apply in the present case.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In any event, for the same reasons set forth above, the Veteran is not entitled to a compensable rating under the new rating criteria.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints.  The Board, however, finds that the Veteran has not described any exceptional or unusual features of his disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for shell fragment wound residuals of the forehead must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a depressive disorder is reopened; and the appeal is granted to this extent.  

The claim of entitlement to service connection for a depressive disorder is denied.  

The claim of entitlement to service connection for PTSD is denied.  

The claim of entitlement to service connection for GERD is denied.  

The claim of entitlement to a compensable evaluation for shell fragment wounds of the forehead is denied.  


REMAND

Glaucoma

The Veteran contends that he is entitled to service connection for glaucoma as secondary to his service-connected metallic fragment of the right eye.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was most recently afforded a VA examination of the eyes in February 2013.  The Veteran was noted to be suffering from a number of visual disabilities, including a small inert corneal foreign body of the right eye, senile cataracts of both eyes, open angle glaucoma, dry eyes, blepharitis, a small nasal pterygium in both eyes and refractive error.  The examiner concluded that the Veteran's loss of central vision was due to senile cataracts and refractive error in both eyes.  The Veteran's loss of peripheral vision was due to open angle glaucoma in both eyes, more advanced in the left eye.  The Veteran's symptoms were due to blepharitis and dry eye in both eyes.  The Veteran's corneal foreign body in the right eye was not causing a decrease in visual acuity or any inflammatory reaction in the cornea.  The Veteran's senile cataract, refractive error and open angle glaucoma were not caused by the corneal foreign body of the right eye.  Tearing of both eyes was also not caused by this foreign body.  The corneal foreign body in the right eye did not cause blepharitis or dry eyes.  

Unfortunately, the above opinion is insufficient to permit appellate review.  While the examiner clearly indicated that the Veteran's eye disabilities were not caused by his service-connected foreign body of the right eye, the examiner did not offer any opinion as to aggravation.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, this claim must be remanded for an addendum opinion.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
  
1. The AMC/RO should obtain an addendum opinion to the February 2013 VA eye examination.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner.  

While the disabilities of the eyes including glaucoma were not caused by the service connected retained metallic body of the right eye, please provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the disabilities of the eyes including glaucoma were AGGRAVATED by his service-connected retained metallic body of the right eye.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain why this is the case and identify any additional evidence that would allow for an actual opinion.  

2.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


